I concur in the result arrived at by the majority, because I feel that there must be an eventual end to litigation, and that whether the decision of this court, reported in147 P.2d 1016, was correct or otherwise, so far as this court is now concerned the matter is res judicata. Should changed conditions justify a modication of the decree herein, any such modification, I feel, must be after appropriate and proper proceedings in the court of original jurisdiction. Whether decrees in water right cases as between the parties must be regarded as forever conclusive, regardless of change in conditions subsequent to *Page 30 
entry of the decree, presents an interesting and important legal question, properly determinable by a court of original jurisdiction. This court's investigation in the original case was confined to the record on appeal, and we now have no authority to reconsider the matter on facts subsequently discovered.
I feel also, under the circumstances of this case, that should the appellant here consider that the judgment of the trial court, after remittitur, is not in accord with the decision of this court, his recourse is by appropriate original proceeding in this court.